DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the amendment filed on December 16, 2021, claims 1, 9 and 15 have been amended, claims 18-20 have been canceled, and claims 21-22 have been added. Accordingly, claims 1-17 and 21-22 are pending and under consideration. 

Response to Arguments
	As to claim 1, Applicant’s arguments have been fully considered and persuasive. Examiner acknowledges that McGukin, Jr et al. (US 2017/0273698) fails to disclose the drive gear is made from polymeric material and driven gear is made from metallic material. Therefore, the rejection has been withdrawn.
	As to claim 9, Applicant’s arguments have been fully considered and persuasive. Examiner acknowledges that the combination of McGukin, Jr et al. (US 2017/0273698) in view of Nash et al. (US 2008/0097499) fails to disclose the drive gear is made from polymeric material and driven gear is made from metallic material. Therefore, the rejection has been withdrawn.
	As to claims 18-19, which are now incorporated into independent claim 15, Applicant’s arguments have been fully considered but they are not persuasive. 
Attention is directed to paragraph [0048] of the publication of the present application. In this paragraph Applicants discloses “The drive gear 72 and the driven gear 76 may be formed of any suitable material. For example, the drive gear 72 may be formed of a polymeric material such as but not limited to polyetheretherketone (PEEK). Other exemplary polymers include but are not limited to polyamideamides, polyetherimide and polyalkyletherketones (PAEK). Alternatively, the drive gear 72 may be formed of a metallic material. The driven gear 76 may be formed of a metallic material such as but not limited to aluminum. Other exemplary metals include but are not limited to brass, titanium and magnesium. The driven gear 76 may also be formed of a polymer such as those described with respect to the drive gear.” Applicant suggests that the drive gear and driven gear may be formed of any suitable material. Based on this disclosure one of ordinary skill in the art will understand that Applicant fail to disclose the criticality of using PEEK and Aluminum to make the drive gear and driven. 
Examiner notes that Lee discloses that using PEEK or stainless steel to make gear in medical instrument because PEEK and stainless steel exhibit high mechanical strength (col. 19, ln 22-25: “Roll gear 622 can be made out of any stiff material, suitable materials include PEEK (glass filled and non-glass filled) and stainless steel.”) Examiner contends that using rigid polymer and metallic material to make gear for high speed in Each of the gears 672, 676 and the input shaft 668 may be formed from a rigid polymeric material or a metallic material such as, for example, stainless steel.” (para [0131]). Nino (US 2021/0172499) discloses “sun gear and/or planetary gears may include various materials, such as, but not limited to, metals, plastics, or a combination of metals and plastics. It may be made of metals, such as, but not limited to stainless steel, aluminum, or other metal alloys. In a non-limiting exemplary implementation, the shaft may be made of SAE 316 grade stainless steel. The shaft assembly 500, sun gear and/or planet gears may also be made of plastics, such as, but not limited to high-density polyethylene, low-density polyethylene, polyvinyl chloride, polypropylene, acrylonitrile butadiene styrene, polycarbonate, polyurethane, malcimide, bismaleimide, melamine formaldehyde, polyetheretherketone” (emphasis added)(para [0033])). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have made the gear mechanism of McGuckin of polyetheretherketone (PEEK) and/or of aluminum since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4 and 21 are rejected under 35 U.S.C. 103 as unpatentable over McGuckin, Jr. et al. (US 2017/0273698) in view of Nino (US 2021/0172499).

Referring to claims 1 and 21, McGuckin discloses an atherectomy system (Figs. 17-23C), comprising: 
a handle having a handle housing 158 (Fig. 20; para [0138] and [0150]); 
a drive member 153 (Figs. 22A-22B; para [0138]-[0147]) extending through the handle housing and operably coupled to an atherectomy burr 154 (Figs. 22A-22B; para [0138]); 

an electric drive motor 236 (Figs. 21A-21C); 
a drive gear 230 (Fig. 21A) rotatably engaged with the electric drive motor 236; and a driven gear 242 coupled with the drive member and engaged with the drive gear such that rotation of the driven gear causes rotation of the drive member (para [0150]-[0151]); 
wherein the drive mechanism is configured to enable a rotation speed of the atherectomy burr of up to at least about 200,000 rpm (in para [0150] McGuckin discloses the shaft rotates at a speed of 12,000 rpm or faster. In para [0107] McGuckin discloses the shaft rotates at a speed of typically between 100,000 and 200,000 rpm. Based on this disclosure Examiner contends that the speed of 200,000 rpm also apply to the embodiment as disclosed in Figs. 20 and 21A-21C).
McGuckin discloses the invention substantially as claimed except for disclosing the drive gear is made from polymeric material and the driven gear is made from metallic material. However, Nino discloses gear components of a surgical instrument for removing tissue may be formed from a rigid polymeric, such as PEEK material or a metallic material, such as aluminum (para [0033]: “sun gear and/or planetary gears may include various materials, such as, but not limited to, metals, plastics, or a combination of metals and plastics. It may be made of metals, such as, but not limited to stainless steel, aluminum, or other metal alloys. In a non-limiting exemplary implementation, the shaft may be made of SAE 316 grade stainless steel. The shaft assembly 500, sun gear and/or planet gears may also be made of plastics, such as, but not limited to high-density polyethylene, low-density polyethylene, polyvinyl chloride, polypropylene, acrylonitrile butadiene styrene, polycarbonate, polyurethane, malcimide, bismaleimide, melamine formaldehyde, polyetheretherketone” (emphasis added)). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have made the gear mechanism of McGuckin of polyetheretherketone (PEEK) material, aluminum or a drive gear is made from PEEK material and the driven gear is made from aluminum since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Referring to claim 3, McGuckin/Nino discloses the atherectomy system of claim 1, but fails to disclose the drive gear and the driven gear are configured such that the driven gear goes through about 2 to about 5 revolutions per revolution of the drive gear. 

Again referring to claim 3, in paragraph [0151] McGuckin discloses the gear ratio is 4:1 (i.e., drive gear turns one revolution equal driven gear being turned 4 revolutions). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have perform routine experimentation the gear ratio of drive gear and driven gear to achieve a desired speed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in 

 Referring to claim 4, McGuckin/Nino discloses the atherectomy system of claim 1, wherein the drive member is configured to accommodate a guidewire extending through the drive member (McGuckin: para [0147] discloses the burr includes a lumen for receiving guidewire. Fig. 19 shows drive shaft 153 has a lumen for receiving a guidewire). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin Jr. et al. and Nino as applied to claim 1 above and further in view of Barry (US 20020151917).

Referring to claim 2, McGuckin/Nino discloses the atherectomy system of claim 1 but fails to disclose wherein the drive mechanism is configured to enable a rotation speed of the atherectomy burr of up to about 250,000 rpm. 

Referring again to claim 2, in paragraph [0151] McGuckin discloses the gear ratio of drive gear to driven gear is 4:1 (i.e., drive gear turns one revolution equal driven gear being turned 4 revolutions). However, in the same field of endeavor, which is an atherectomy device, Barry discloses electric motor is capable to rotate the drive shaft at a speed of 250,000 rpm (para [0028]). In view of Barry’s teachings it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have perform routine experimentation with a more powerful electric motor, electrical .

Claims 5-9, 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin Jr. et al. and Nino as applied to claim 1 above and further in view of Nash et al. (US 20080097499).

Referring to claim 5, McGuckin/Nino discloses the atherectomy system of claim 1 but fails to disclose a fluid pump built into the drive mechanism. However, in the same field of endeavor, which is an atherectomy device, Nash discloses using a single drive shaft 331 of motor 326 to drive a drive shaft 342, which includes a cutter in the form of windings 346 or a cutting element (para [0122]), and the single drive shaft 331 also drives infusate pump 338 for delivering therapeutic agent or fluid jet through a lumen in the drive shaft 342 to the tissue at the treatment site (Fig. 3; para [0056]: “a motor 326 or other source of rotational power may serve to actuate the driveshaft 331, either directly (as shown) or indirectly through a transmission or gear mechanism (not shown), and the drive shaft may extend distally towards and into the body (not shown). In this embodiment, a single driveshaft 331 drives both the aspiration pump 340 and the infusate pump 338.”) Nash further discloses that the advantage of operating infusate pump at the same time with the vacuum, which is created by the helical winding wire on the drive shaft, is creating a 

Referring to claim 6, McGuckin/Nino/Nash discloses the atherectomy system of claim 5, wherein the fluid pump comprises an impeller (Nash: element 344 as shown in Fig. 3; para [0056]) that is secured to the drive member of McGuckin such that the impeller rotates with the drive member, and the impeller is in fluid communication with a source of fluid (fluid source 6 as shown in Fig. 24 of McGuckin’s drawings or fluid source 352 as shown in Fig. 3 of Nash’s drawings). 

Referring to claim 7, McGuckin/Nino/Nash discloses the atherectomy system of claim 6, further comprising a shaft seal member that defines a fluid chamber that is in fluid communication with the source of fluid, and the shaft seal member is configured to permit the drive member to extend therethrough with the impeller disposed within the fluid chamber (Fig. 3 of Nash reference is reproduced and annotated below. Examiner contends that when the proximal end of the drive shaft 153 and the distal end of motor 236 of McGuckin is modified according to Fig. 3 of Nash reference to accommodate the infusate pump the modified device of McGuckin would have the condition as shown in Fig. 3 of Nash reference). 

    PNG
    media_image1.png
    523
    584
    media_image1.png
    Greyscale


Referring to claim 8, McGuckin/Nino/Nash discloses the atherectomy system of claim 7, further comprising an outer tubular member (see annotated figure above) extending distally of the shaft seal member, such that the drive member extends distally through the outer tubular member, defining an annular space through which fluid may be expelled via the impeller 344 (see annotated figure above). 

 Referring to claims 9 and 22, McGuckin discloses an atherectomy system (Figs. 17-23C), comprising: 

a drive member 153 (Figs. 22A-22B; para [0138]-[0147]) extending through the handle housing and operably coupled to an atherectomy burr 154 (Figs. 22A-22B; para [0138]); 
an electric drive motor 236 (Figs. 21A-21C); a drive train 231 (Figs. 21A-21B and para [0150]) comprises a drive gear and a driven gear operably coupling the electric drive motor to the drive member (para [0151]). 

Referring again to claims 9 and 22, McGuckin discloses the invention substantially as claimed except for disclosing the drive gear is made from polymeric material and the driven gear is made from metallic material. However, Wasicek discloses gear components of a surgical instrument for removing tissue may be formed from a rigid polymeric material or a metallic material (“Each of the gears 672, 676 and the input shaft 668 may be formed from a rigid polymeric material or a metallic material such as, for example, stainless steel.” (para [0131]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have made the gear mechanism of McGuckin of polymeric material and/or of aluminum since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Referring again to claims 9 and 22, McGuckin/Nino discloses the invention substantially as claimed except for disclosing a fluid pump driven by the electric drive motor. a motor 326 or other source of rotational power may serve to actuate the driveshaft 331, either directly (as shown) or indirectly through a transmission or gear mechanism (not shown), and the drive shaft may extend distally towards and into the body (not shown). In this embodiment, a single driveshaft 331 drives both the aspiration pump 340 and the infusate pump 338.”) Nash further discloses that the advantage of operating infusate pump at the same time with the vacuum, which is created by the helical winding wire on the drive shaft, is creating a current that draws in the fragmented occlusive material, which is generated by the cutter, to the aspiration ports, thereby preventing the debris from traveling to the body away from the treatment site (para [0086]). In view Nash’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided an infusate pump in front of the motor drive shaft of McGuckin so that it too would have the same advantage.

Referring to claim 11, McGuckin/Nino/Nash discloses the atherectomy system of claim 9, wherein the fluid pump comprises an impeller (Nash: element 344 as shown in Fig. 3, which is reproduced and annotated above; para [0056]) that is secured to the drive member of McGuckin such that the impeller rotates with the drive member, and the impeller is in fluid source 6 as shown in Fig. 24 of McGuckin’s drawings or 352 as shown in Fig. 3 of Nash reference).

Referring to claim 12, McGuckin/Nino/Nash discloses the atherectomy system of claim 11, further comprising a fluid chamber that is in fluid communication with the source of fluid, with the impeller disposed within the fluid chamber (see annotated figure above). 

Referring to claim 13, McGuckin/Nino/Nash discloses the atherectomy system of claim 9, wherein the drive train is configured to enable a rotation speed of the atherectomy burr of up to at least about 200,000 revolutions per minute (in para [0150] McGuckin discloses the shaft rotates at a speed of 140,000 rpm or faster. In para [0107] McGuckin discloses the shaft rotates at a speed of typically between 100,000 and 200,000 rpm. Based on this disclosure Examiner contends that the speed of 200,000 rpm also apply to the embodiment as disclosed in Figs. 20 and 21A-21C). 

Referring to claim 14, McGuckin/Nino/Nash discloses the atherectomy system of claim 9, but fail to disclose the fluid pump provides a fluid pressure of about 10 pounds per square inch (psi) to about 100 psi. Since the speed of the pump of Nash is dependent on the speed of the motor shaft. Examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have perform routine experimentation with the speed of the drive shaft to achieve a fluid pressure of about 100 psi since it has been held that where the general 
 
Claims 15-17 are rejected under 35 U.S.C. 103 as unpatentable over McGuckin, Jr. et al. (US 2017/0273698) in view of Nash et al. (US 20080097499) and further in view of Nino (US 2021/0172499).

Referring to claim 15, McGuckin discloses an atherectomy system (Figs. 17-23C), comprising: 
a handle having a handle housing 158 (Fig. 20; para [0138] and [0150]); 
a drive member 153 (Figs. 22A-22B; para [0138]-[0147]) extending through the handle housing and operably coupled to an atherectomy burr 154 (Figs. 22A-22B; para [0138]) ; 
a drive mechanism 236 (Figs. 21A-21C) disposed within the handle housing and adapted to rotatably engage the drive member, the drive mechanism including: 
an electric drive motor 236 (Figs. 21A-21C); 
a drive gear 230 (Fig. 21A) rotatably engaged with the electric drive motor 236; and a driven gear 242 coupled with the drive member and engaged with the drive gear such that rotation of the driven gear causes rotation of the drive member (para [0150]-[0151]); 
wherein the drive mechanism is configured to enable a rotation speed of the atherectomy burr of up to at least about 200,000 rpm (in para [0150] 

Referring again to claim 15, McGuckin discloses the invention substantially as claimed except for disclosing a fluid pump driven by the electric drive motor. However, in the same field of endeavor, which is an atherectomy device, Nash discloses using a single drive shaft 331 of motor 326 to drive a drive shaft 342, which includes a cutter in the form of windings 346 or a cutting element (para [0122]), and the single drive shaft 331 also drives infusate pump 338 for delivering therapeutic agent or fluid jet through a lumen in the drive shaft 342 to the tissue at the treatment site (Fig. 3; para [0056]: “a motor 326 or other source of rotational power may serve to actuate the driveshaft 331, either directly (as shown) or indirectly through a transmission or gear mechanism (not shown), and the drive shaft may extend distally towards and into the body (not shown). In this embodiment, a single driveshaft 331 drives both the aspiration pump 340 and the infusate pump 338.”) Nash further discloses that the advantage of operating infusate pump at the same time with the vacuum, which is created by the helical winding wire on the drive shaft, is creating a current that draws in the fragmented occlusive material, which is generated by the cutter, to the aspiration ports, thereby preventing the debris from traveling to the body away from the treatment site (para [0086]). In view Nash’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of the 

Referring again to claim 15, McGuckin/Nash discloses the invention substantially as claimed except for disclosing the drive gear is made from polymeric material and the driven gear is made from metallic material. However, Nino discloses gear components of a surgical instrument for removing tissue may be formed from a rigid polymeric, such as PEEK material or a metallic material, such as aluminum (para [0033]: “sun gear and/or planetary gears may include various materials, such as, but not limited to, metals, plastics, or a combination of metals and plastics. It may be made of metals, such as, but not limited to stainless steel, aluminum, or other metal alloys. In a non-limiting exemplary implementation, the shaft may be made of SAE 316 grade stainless steel. The shaft assembly 500, sun gear and/or planet gears may also be made of plastics, such as, but not limited to high-density polyethylene, low-density polyethylene, polyvinyl chloride, polypropylene, acrylonitrile butadiene styrene, polycarbonate, polyurethane, malcimide, bismaleimide, melamine formaldehyde, polyetheretherketone” (emphasis added)). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have made the gear mechanism of McGuckin of polyetheretherketone (PEEK) material, aluminum or a drive gear is made from PEEK material and the driven gear is made from aluminum since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Referring to claim 16, McGuckin/Nash/Nino discloses the atherectomy system of claim 15, wherein the fluid pump comprises an impeller 344 (see annotated figure above) that is secured to the drive member such that the impeller rotates with the drive member, and the impeller is in fluid communication with a source of fluid (fluid source 6 as shown in Fig. 24 of McGuckin’s drawings or 352 as shown in Fig. 3 of Nash reference). 

Referring to claim 17, McGuckin/Nash/Nino discloses the atherectomy system of claim 16, further comprising a fluid chamber that is in fluid communication with the source of fluid, with the impeller disposed within the fluid chamber (see annotated figure above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771